DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
This communication is in response to communications received on 11/23/21.  Claim(s) 8 and 15 is/are amended and applicant states support can be found at instant specification [0026]. Therefore, Claims 8-12, 14-18, and 20 is/are pending and have been addressed below.

Response to Arguments

Applicant’s arguments, see applicant’s remarks, filed 11/23/21, with respect to double patenting for claim(s) 8-12, 14-18, and 20 have been fully considered and are persuasive.  The Examiner respectfully withdraws double patenting for claim(s) 8-12, 14-18, and 20.

Applicant’s arguments, see applicant’s remarks, filed 11/23/21, with respect to 112a rejections for claim(s) 8-12, 14-18, and 20 have been fully considered and are persuasive.  The Examiner respectfully withdraws 112a rejections for claim(s) 8-12, 14-18, and 20.

Applicant’s arguments, see applicant’s remarks, filed 11/23/21, with respect to rejections under 35 USC 101 for claim(s) 8-12, 14-18, and 20 have been fully and are persuasive in part.  The Examiner respectfully withdraws 101 rejections for claim(s) 8-12, 14-18, and 20.

Applicant respectfully traversed the rejection on pg. 6-7.
Examiner notes the amendment of a computer performing the specific actions of the abstract idea makes it a practical application.

Applicant’s arguments, see applicant’s remarks, filed 11/23/21, with respect to rejections under 35 USC 103 for claim(s) 8-12, 14-18, and 20 have been fully and are persuasive.  The Examiner respectfully withdraws 103 rejections for claim(s) 8-12, 14-18, and 20.

Allowable Subject Matter

Claim(s) 8-12, 14-18, and 20 is/are allowed.

Examiner’s Amendment

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by applicant’s representative Daniel MItchell, based on an examiner initiated interview conducted on 1/11/2022.

15. (Currently Amended) A computer program product for identifying a client penetration opportunity, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing circuit to cause the processing circuit to perform a method comprising: segmenting historical client transactions; generating a transaction graph comprising nodes representative of the segmented historical client transactions and nodes representative of product or service offerings based at least in part on a client request for quotes (RFQs) that constitute an upgrade, diversification, or penetration into a new market space as compared to an existing product or service offering for a client, the transaction graph further comprising client transaction paths between the nodes, 
wherein a client transaction path of the client transaction paths is a target trajectory of a life-cycle for a customer, wherein the targeted trajectory is displayed on the transition graph;
determining a respective transition probability for each client transaction path in at least a subset of the client transaction paths, wherein each client transaction path is classified based on performance parameters for each node of the transaction graph;
determining information associated with a pending transaction for a client;
ranking penetration opportunities associated with the at least a subset of the client transaction paths based at least in part on each respective transition probability, wherein ranking the penetration opportunities further comprises ranking the penetration opportunities based at least in part on the information associated with the pending transaction for the client;
selecting a highest ranked client penetration opportunity from the ranked client penetration opportunities; and
in response to selecting the highest ranked client penetration opportunity from the ranked penetration opportunities, generating, using a hardware investment solution determination module, an investment solution for the client penetration opportunity,
wherein the computer program product is comprised in at least one computing device.

Reasons for Allowance

The following is an examiner’s statement for allowance:

Closest prior art to the invention include
Zhou et al. (US 2017/0061480 A1) in view of Liu et al. (US 2007/0233586 A1), Costelloe (US 2015/0193855 A1), Zhong et al. (US 2012/0197758 A1), and Ogasawara (US 6,868,392 B1) for claims 8-12, 14-18, and 20.

The amendment would require an additional reference.  For this application, the combination of the particular references in addition to the number of the particular references (6 in total based on an additional reference for the amendment) makes the rejection not obvious.

Additionally, the closest foreign art is Fatemi (WO 2018/064662 A1) and the closest NPL is “Analytics-driven solutions for customer targeting and sales-force allocation” by Lawrence et al. (reference U on the Notice of References Cited).

None of the prior art of record, taken individually or in combination, teach, inter alia, teaches the claimed invention as detailed in independent claims 8 and 15, wherein the novelty of the claimed invention is in the combination of limitations and not in any single limitation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statements of Reasons for Allowance".

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624